Citation Nr: 0935912	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee arthritis.

2.  Entitlement to a rating in excess of 30 percent for left 
(minor) shoulder arthritis.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

4.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to left knee arthritis.

5.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to left shoulder arthritis.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for DJD 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

This case was remanded by the Board in February 2009 for 
further development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Left knee arthritis is manifested by subjective 
complaints of pain, as well as flexion to 110 degrees and 
extension to zero degrees.

2.  Left shoulder arthritis is manifested by subjective 
complaints of pain, as well as forward flexion to 110 degrees 
and abduction to 110 degrees.

3.  Lumbar spine symptomatology was not continuous after 
service; associated pathology was not identified until many 
years later; current DJD of the lumbar spine is unrelated to 
service.

4.  Right leg symptomatology was not continuous after 
service; associated pathology was not identified until many 
years later; a current right leg disorder is unrelated to 
service or to any service-connected disability.

5.  Right shoulder symptomatology was not continuous after 
service; associated pathology was not identified until many 
years later; a current right shoulder disorder is unrelated 
to service or to any service-connected disability.

6.  The Board denied the Veteran's claim for entitlement to 
service connection for DJD of the cervical spine in a 
November 1998 decision.  The RO denied his subsequent 
attempts to reopen the claim in August 2000, September 2002, 
September 2003, and January 2004.  These rating decisions 
were not appealed and became final one year later.

7.  The January 2004 rating decision is the last final denial 
of entitlement to service connection for DJD of the cervical 
spine.

8.  In August 2004, the Veteran sought to reopen his claim 
for entitlement to service connection for DJD of the cervical 
spine.

9.  The evidence added to the record since the January 2004 
rating decision does not relate to any unestablished facts 
that are necessary to substantiate the claim, nor does it 
raise the reasonable possibility of substantiating the 
previously disallowed claim.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left (minor) knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Codes (DCs) 5256-
5262 (2008).

2.  The criteria for a rating in excess of 30 percent for 
left (minor) shoulder arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DCs 5200-5203 
(2008).

3.  DJD of the lumbar spine was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).

4.  A right leg disorder was not incurred in or aggravated by 
active service or secondary to any service-connected 
condition.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).

5.  A right shoulder disorder was not incurred in or 
aggravated by service or secondary to any service-connected 
condition.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).

6.  The evidence received since the January 2004 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for DJD 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Rating in Excess of 20 Percent for Left Knee Arthritis

Here, the Veteran seeks a rating in excess of 20 percent for 
left knee arthritis.  His current rating is based on X-ray 
evidence of the involvement of two or more major joints or 
two or more major joint groups with occasional incapacitating 
exacerbations under DC 5010-5003.  

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Here, in order to warrant a higher or separate rating, the 
evidence must show:

?	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256);
?	recurrent subluxation or lateral 
1.  Entitlement to a rating in excess of 20 percent for left 
knee arthritis.

2.  Entitlement to a rating in excess of 30 percent for left 
(minor) shoulder arthritis.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

4.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to left knee arthritis.

5.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to left shoulder arthritis.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for DJD 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

This case was remanded by the Board in February 2009 for 
further development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Left knee arthritis is manifested by subjective 
complaints of pain, as well as flexion to 110 degrees and 
extension to zero degrees.

2.  Left shoulder arthritis is manifested by subjective 
complaints of pain, as well as forward flexion to 110 degrees 
and abduction to 110 degrees.

3.  Lumbar spine symptomatology was not continuous after 
service; associated pathology was not identified until many 
years later; current DJD of the lumbar spine is unrelated to 
service.

4.  Right leg symptomatology was not continuous after 
service; associated pathology was not identified until many 
years later; a current right leg disorder is unrelated to 
service or to any service-connected disability.

5.  Right shoulder symptomatology was not continuous after 
service; associated pathology was not identified until many 
years later; a current right shoulder disorder is unrelated 
to service or to any service-connected disability.

6.  The Board denied the Veteran's claim for entitlement to 
service connection for DJD of the cervical spine in a 
November 1998 decision.  The RO denied his subsequent 
attempts to reopen the claim in August 2000, September 2002, 
September 2003, and January 2004.  These rating decisions 
were not appealed and became final one year later.

7.  The January 2004 rating decision is the last final denial 
of entitlement to service connection for DJD of the cervical 
spine.

8.  In August 2004, the Veteran sought to reopen his claim 
for entitlement to service connection for DJD of the cervical 
spine.

9.  The evidence added to the record since the January 2004 
rating decision does not relate to any unestablished facts 
that are necessary to substantiate the claim, nor does it 
raise the reasonable possibility of substantiating the 
previously disallowed claim.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left (minor) knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Codes (DCs) 5256-
5262 (2008).

2.  The criteria for a rating in excess of 30 percent for 
left (minor) shoulder arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DCs 5200-5203 
(2008).

3.  DJD of the lumbar spine was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).

4.  A right leg disorder was not incurred in or aggravated by 
active service or secondary to any service-connected 
condition.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).

5.  A right shoulder disorder was not incurred in or 
aggravated by service or secondary to any service-connected 
condition.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).

6.  The evidence received since the January 2004 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for DJD 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Rating in Excess of 20 Percent for Left Knee Arthritis

Here, the Veteran seeks a rating in excess of 20 percent for 
left knee arthritis.  His current rating is based on X-ray 
evidence of the involvement of two or more major joints or 
two or more major joint groups with occasional incapacitating 
exacerbations under DC 5010-5003.  

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Here, in order to warrant a higher or separate rating, the 
evidence must show:

?	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256);
?	recurrent subluxation or lateral 
instability (a separate 10 percent 
under 5257);
?	limitation of flexion to 45 degrees 
(a separate 10 percent under DC 
5260);
?	limitation of extension to 10 
degrees (a separate 10 percent under 
5261); or
?	malunion of the tibia and fibula, of 
either lower extremity, with marked 
knee or ankle disability (30 percent 
under DC 5262).

First, the Board finds that ankylosis is not present in the 
Veteran's left knee.  VA joints examinations in August 2001, 
January 2003, December 2004, and January 2007 revealed no 
evidence of ankylosis.  As such, the evidence does not 
support a higher rating under DC 5256 for his left knee based 
on ankylosis.

Next, the evidence does not show recurrent subluxation or 
lateral instability to warrant a separate compensable rating 
under DC 5257.  Specifically, the August 2001 examiner found 
the Veteran to have good stability with only minor 
crepitation.  The January 2003 examiner found his knee joint 
to be stable.  The December 2004 examiner found no 
instability, and the January 2007 examiner found no evidence 
of instability, dislocation, subluxation, or locking.  

With respect to separate ratings for limitation of motion 
under DCs 5260 and 5261, the Board notes that at the August 
2001 VA joints examination, the Veteran's left knee revealed 
range of motion spanning from 0 to 110 degrees (0-140 is 
anatomically normal).  At the September 2004 VA joints 
examination, he refused to take part in range of motion 
testing, although the examiner found that he had a functional 
range of motion upon dressing.  

The December 2004 VA joints examination revealed range of 
motion from 0 to 120 degrees, while his January 2007 
examination revealed range of motion from 0 to 120 degrees, 
with pain at 60 degrees.  The January 2007 examiner also 
indicated a loss of an additional 0 to 10 degrees of motion 
following repetitive use.  

In addition, at the August 2001 and December 2004 
examinations, the examiner indicated that there was no 
additional limitation due to pain, weakness, or lack of 
endurance following repetitive use or during exacerbations.  
While some limitation of flexion and extension was noted, the 
evidence does not support separate compensable ratings under 
DCs 5260 or 5261 for his left knee disability, even when 
factoring in the additional limitation to 60 degrees flexion 
due to pain. 

Under DC 5262, malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.  
Here, as malunion of the tibia and fibula has not been 
demonstrated, this  diagnostic code is not for application.

In this case, the Board acknowledges the Veteran's complaints 
of pain in his left knee upon prolonged sitting and standing. 
However, even considering pain, the evidence still does not 
show a limitation of motion that more nearly approximates the 
criteria for a higher or separate rating.  In sum, a rating 
in excess of 20 percent is not warranted. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

Rating in Excess of 30 Percent for Left (Minor) Shoulder 
Arthritis

The Veteran also seeks a rating in excess of 30 percent for 
left shoulder arthritis.  The Board notes that he is right-
hand dominant.  As such, his left shoulder arthritis affects 
the minor extremity.  In order to be assigned a rating in 
excess of 30 percent, the evidence must show the following:

?	unfavorable ankylosis of the 
scapulohumeral articulation, with 
abduction limited to 25 degrees from 
the side (40 percent under DC 5200); 
?	fibrous union of the humerus (40 
percent under DC 5202); or
?	nonunion of the humerus, false flail 
joint (50 percent under DC 5202).

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support a rating in excess of 
30 percent.  First, the Board finds that ankylosis of the 
scapulohumeral articulation has not been shown.  Ankylosis is 
defined as a fixation of the joint. At the August 2001 VA 
joints examination, range of motion testing was reported as 
flexion to 115 degrees, abduction to 110 degrees, 35 degrees 
of internal rotation, and 65 degrees of external rotation.  

The December 2004 VA joints examination revealed flexion to 
110 degrees, abduction to 110 degrees, 60 degrees of internal 
rotation, and 60 degrees of external rotation.  The January 
2007 VA joints examination revealed flexion to 110 degrees 
(with pain at 80 degrees), abduction to 110 degrees (with 
pain at 80 degrees), zero degrees of internal rotation, and 
90 degrees of external rotation (with pain at 80 degrees).    
While limited, these levels do not reflect a fixation of the 
joint and there is no basis for a higher rating for 
ankylosis.

Next, the evidence does not reflect an impairment of the 
humerus such as to warrant a higher rating under DC 5202. 
Specifically, a January 2007 VA X-ray noted marginal 
hypertrophic changes in the left shoulder, but no acute 
fractures or dislocations.  As the evidence does not show a 
fibrous union or nonunion of the humerus, there is no basis 
for a higher rating under DC 5202.

In sum, a rating in excess of 30 percent is not warranted. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.



II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulations also provide that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Further, the Board notes that the Veteran's service personnel 
records and service treatment records are unavailable and 
appear to have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.

The Board recognizes that in such cases there is a heightened 
obligation to assist the Veteran in the development of the 
case and to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government. See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

However, the Veteran has not alleged that his right leg 
disorder and right shoulder disorder manifested during his 
period of active duty service from November 1953 to November 
1957.  Rather, as will be discussed below, he contends that 
these disorders developed secondary to his service connected 
arthritis of the left knee and arthritis of the left 
shoulder, respectively.  

Notwithstanding the heightened duty in this case, the Board 
finds that the weight of the evidence preponderates against 
the Veteran's claims for service connection.  

DJD of the Lumbar Spine

In this case, the Board has considered the Veteran's 
statements asserting that he injured his back after falling 
approximately 25 feet from a telecommunications pole during 
his period of active service.  

However, the evidence does not indicate that the Veteran 
developed a chronic low back disability in service or for 
many years thereafter.  Even though service treatment records 
are unavailable, the post-service evidence does not reflect 
diagnoses for low back symptomatology for many years after 
service discharge.  The Veteran reported sustaining trauma to 
the low back and buttock region as a result of his in-service 
fall at a September 1992 VA examination.  Specifically, X-
rays obtained in September 1992 revealed minimal degenerative 
changes of the lumbar spine with apophyseal joints well 
preserved.  

The Board acknowledges that the Veteran is competent to 
report symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, DJD of the lumbar spine is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

Therefore, while the Veteran is competent to report symptoms 
of low back pain, he is not competent to diagnose his 
symptoms as a disability of DJD or provide competent 
testimony as to the etiology of his symptomatology and 
whether his current diagnosed disabilities began in service.  
Despite his competent statements alleging in-service low back 
trauma, the Board finds that a chronic disability of DJD of 
the lumbar spine was not incurred in or aggravated by active 
duty service. 

In addition, the Board finds that a grant of service 
connection based upon continuity of symptoms is not 
warranted.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

Here, the Veteran has indicated that he continued to 
experience symptoms of low back pain after he was discharged 
from the service.  In determining whether statements 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 
 
In this case, the Board finds that the Veteran's reported 
history of continued low back pain since active service, 
while competent, is nonetheless inconsistent with the other 
evidence of record.  For instance, private treatment records 
dating back to 1976 reveal treatment for the left knee, left 
shoulder, and cervical spine, but do not show complaints of 
or treatment for a low back condition.  In addition, at a 
December 1983 VA examination, the Veteran reported a history 
of neck pain and was diagnosed with chronic cervical 
osteoarthritis, but no mention was made of low back 
symptomatology.  

The Board finds that the Veteran's silence on the matters of 
incurrence and ongoing duration of low back symptoms, when 
otherwise reporting his past medical history of neck, left 
shoulder and left knee symptoms, constitutes negative 
evidence.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

Moreover, the post-service medical evidence provided does not 
reflect treatment related to the lumbar spine for 
approximately 35 years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made now, in connection with a 
claim for benefits, to be of less probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  Instead, the Board places higher 
probative value on the multi-year gap between discharge from 
active duty service in November 1957 and demonstrated lumbar 
pathology in the early 1990s.  As such, the evidence does not 
support the claim based on continuity of symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's DJD of the lumbar spine to active duty, despite his 
contentions to the contrary.  Although he has submitted 
correspondence from private physicians indicating that he had 
been diagnosed with and treated for lumbar disc disease and 
lumbar radiculopathy, these physicians have not offered a 
nexus opinion linking current lumbar symptomatology to active 
service.    

The Board has also considered the statements and sworn 
testimony of the Veteran suggesting a nexus between his 
currently-diagnosed DJD of the lumbar spine and active duty 
service.  In this case, he is competent to report symptoms 
because this requires only personal knowledge as it comes to 
them through their senses.  Layno, 6 Vet. App. at 470.  
However, the Board reiterates that DJD of the lumbar spine is 
not the types of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence has been provided by the treatment 
records obtained and associated with the claims file.  Here, 
the Board attaches greater probative weight to the clinical 
findings than to the lay statements.  See Cartright, 2 Vet. 
App. at 25.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  Despite 
the heightened duty involved in cases such as this where the 
Veteran's service records are unavailable and notwithstanding 
his assertions to the contrary, the Board finds that the 
weight of the evidence demonstrates that his DJD of the 
lumbar spine is unrelated to service.  Accordingly, the Board 
is unable to grant the benefit sought.

Arthritis of the Right Shoulder & Right Knee

The Veteran also seeks service connection for his right 
shoulder and right knee.  He has been diagnosed with 
generalized osteoarthritis, to include degenerative changes 
in the bilateral shoulders and osteoarthritic changes in the 
bilateral knees.  

However, the Board finds that a grant of service connection 
based upon continuity of symptoms is not warranted.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, diagnoses of generalized arthritis (other than 
the arthritis diagnosed in the left knee and left shoulder) 
do not appear in the treatment records until approximately 
2001.  

The Board finds that the Veteran's silence on the matters of 
incurrence and ongoing duration of right shoulder and right 
knee symptoms, when otherwise reporting his past medical 
history of neck, left shoulder and left knee symptoms, 
constitutes negative evidence.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Moreover, the post-service medical evidence provided does not 
reflect treatment related to the right shoulder or right knee 
for approximately 40 years following active service.  In 
addition, the Veteran does not support a theory of continuity 
of symptomatology for these claims.  Rather, he asserts that 
his right knee disorder developed secondary to his service-
connected left knee arthritis and that his right shoulder 
disorder developed secondary to his service-connected left 
shoulder arthritis.  As such, the evidence does not support 
the claim based on continuity of symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's right knee or right shoulder disorders to active 
duty or to any service-connected condition, despite his 
contentions to the contrary.  Although he submitted 
correspondence from private physicians indicating that he had 
been diagnosed with and treated for generalized arthritis, 
these physicians have not offered a nexus opinion linking 
current right knee and right shoulder symptomatology to 
active service or to any service-connected disability.    

The Board has also considered the statements and sworn 
testimony of the Veteran suggesting a nexus between his 
currently-diagnosed right leg and right shoulder disorders 
and active duty service.

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
them through their senses.  Layno, 6 Vet. App. at 470.  
However, the Board reiterates that arthritis is not the types 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

Such competent evidence has been provided by the treatment 
records obtained and associated with the claims file.  Here, 
the Board attaches greater probative weight to the clinical 
findings than to the lay statements.  See Cartright, 2 Vet. 
App. at 25.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  Despite 
the heightened duty involved in cases such as this where the 
Veteran's service records are unavailable and notwithstanding 
his assertions to the contrary, the Board finds that the 
weight of the evidence demonstrates that his right leg and 
right shoulder disorders are unrelated to service.  
Accordingly, the Board is unable to grant the benefits 
sought.

III.  New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108; see Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In January 1990, the Veteran claimed entitlement to service 
connection for a disorder of his cervical area.  In a March 
1990 decision, the RO denied the claim due to treatment 
records being completely silent as to any treatment or 
diagnosis of any problems related to the cervical area.  He 
appealed the decision and, in a November 1998 decision, the 
Board affirmed the RO's denial of entitlement to service 
connection for a cervical spine disorder.  That decision is 
final.    

The Veteran again attempted to file for service connection 
for a cervical spine disorder in July 2000, but the RO 
determined that he had not submitted new and material 
evidence in an August 2000 rating decision.  He filed a 
notice of disagreement and was issued a statement of the 
case, but failed to file a substantive appeal within the 
applicable time period.  

The Veteran filed a new cervical spine claim in August 2001, 
which was again denied in a September 2002 rating decision 
due to lack of new and material evidence.  In July 2003, 
another claim for the cervical spine was filed, which was 
denied in September 2003 and January 2004 rating decisions.  
The current claim to reopen was filed in August 2004 and 
denied by the RO in a January 2005 decision due to lack of 
new and material evidence.  

Evidence received since the January 2004 rating decision 
consists of: an August 2003 private treatment report; a July 
2004 private treatment and bone scan report; a private 
magnetic resonance imaging (MRI) report dated December 2004; 
treatment records from an internal medicine specialist dated 
in May 2006; outpatient treatment records from St. Luke's 
Memorial Hospital dated in July 2005; correspondences from 
private treating physicians dated in January 2008 and March 
2008; VA outpatient treatment records dated from March 2004 
to June 2005; a December 2004 VA joints examination report; a 
January 2007 VA joints examination report; and numerous 
written statements from the Veteran.  

At the outset, the Board notes that the Veteran's multiple 
written statements are essentially duplicative of his 
statements all along.  To this end, he has submitted written 
statements describing the in-service injury and maintained 
that the in-service injury was related to his current 
cervical spine disorder.

His assertions are not sufficient to reopen the claim 
because, as a lay person, he is not competent to offer an 
opinion that requires medical expertise, and consequently the 
statements do not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  

Next, the various private treatment records and VA treatment 
records, while new, do not relate to any unestablished facts 
that are necessary to substantiate the claim.  Specifically, 
these records relate to treatment for cervical pain and 
contain diagnoses of DJD of the cervical spine.  However, 
this evidence does not contain an opinion as to the etiology 
of the cervical spine disorder.  Moreover, the medical 
evidence does not address the critical inquiry of whether the 
Veteran's cervical spine disorder is related to active duty.  
Therefore, the evidence is new but not material, and the 
claim is not reopened.  

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the last 
final rating decision denying the claim is new and material 
under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claim to 
reopen is denied.   

IV.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
September 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2002 and September 2004.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in April 2009.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and private 
treatment records, although the Veteran's service records 
were determined to be destroyed in the 1973 fire at the NPRC 
in St. Louis, Missouri.  

Furthermore, although evidence associated with the claims 
folder suggests that the Veteran is in receipt of Social 
Security Administration (SSA) benefits, correspondence 
received from the SSA in April 2009 indicated that all 
medical records relevant to the Veteran were destroyed.  
Further, the Veteran submitted additional treatment records 
as well as various written statements in support of his 
claims.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in August 2001, January 2003, December 
2004, and January 2007.  The Board finds that these opinions 
were adequate for evaluation purposes.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for left knee arthritis is 
denied.

A rating in excess of 30 percent for left (minor) shoulder 
arthritis is denies.

Service connection for DJD of the lumbar spine is denied.

Service connection for a right leg disorder, claimed as 
secondary to left knee arthritis, is denied.

Service connection for a right shoulder disorder, claimed as 
secondary to left shoulder arthritis, is denied.

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for DJD of the cervical spine is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


